Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2019 has been considered by the examiner.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  
Claim 9 recites “surfacewherein” which appears to be a typographical error. An appropriate correction would be adding a space between the word “surface” and “wherein”.
Claim 19 recites “A vehicle power steering assembly a housing” which appears to be a typographical error.  The claim lacks a preamble and an appropriate correction would be - -A vehicle power steering assembly comprising: a housing- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-12, 14 and 17 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Laszlo (USPN 9,809,245 B2).
Laszlo discloses a vehicle power steering assembly comprising: a housing (not shown); a ball nut (1) configured to be operatively disposed in the housing, the ball nut including an extension portion (15) provided with a convex outer bearing surface (see Fig. 1B); and an insert (30) supported on the housing, the insert provided with a concave inner bearing surface (see Fig. 1B), wherein the concave inner bearing surface is complementary to the convex outer bearing surface and the convex outer bearing surface and concave inner bearing surface are configured to provide relative sliding movement (Column 4, lines 22-25) between the convex outer bearing surface and the concave inner bearing surface; wherein the concave inner bearing surface is in contact with the convex outer bearing surface and the concave inner bearing surface and the convex outer bearing surface slide on each other; wherein the concave inner bearing surface and the convex outer bearing surface are a plain bearing (considered a plain bearing as the surfaces slide relative to one another); wherein the extension portion extends radially outward from an end (see Fig. 1B) of the ball nut; and a retention member (element 34 considered to retain the insert in the housing, as the parts are mechanically connected and would constrain one another in the housing) configured to retain the insert in the housing; and a ball nut axis of the ball nut on which the ball nut is configured to rotate to effect linear motion of a steering member, wherein the convex and concave bearing surfaces are configured to provide sliding movement relative .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laszlo (USPN 9,809,245 B2).
Laszlo discloses a vehicle power steering assembly comprising: a housing (not shown); a recess (not specifically shown, recess would be made to accommodate the mechanical elements shown in Fig. 1B) in the housing; a ball nut (1) configured to be operatively disposed in the housing, wherein the ball nut has a ball nut axis (5) on which the ball nut is configured to rotate to effect linear motion of a steering member and the ball nut includes an extension portion (15) provided with a convex bearing surface (see Fig. 1B), an insert (30) supported in the recess, the insert provided with a concave bearing surface (see Fig. 1B), wherein the concave bearing surface is complementary to the convex bearing surface and the convex and concave bearing surfaces are a plain bearing (considered a plain bearing as the surfaces slide relative to one another) that provides relative rotation between the convex and concave bearing surfaces in a first direction on the ball nut axis and a second direction on a rotation axis that is transverse to the ball nut axis; and a retention member (element 34 considered to retain the insert in the housing, as the parts are mechanically connected and would constrain one another in the 
Laszlo does not disclose wherein the extension portion is formed integrally with the ball nut and extends radially outward from an end of the ball nut.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the ball nut and extension of Laszlo, in order to have a unitary ball nut having the convex extension, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, and such a structural design is utilized for the predictable result of optimizing the connectivity of adjacent components while minimizing manufacturing and design costs by forming a device out of a singular piece.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laszlo as applied to claims 1 and 9 above.
Lazlo discloses the claimed invention except for wherein the insert is formed of a polymer material.
The selection of a known material for a particular purpose is within the level of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify Laszlo to include a polymer insert, as the selection of a known material based on its suitability for an intended use is within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 6, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAKE COOK

Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658